Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Fan et al. for the "METHOD AND DEVICE FOR DETERMINING TIMER CONFIGURATION" filed 04/27/2020 has been examined.  This application is a continuation of 15/774,278, filed 05/07/2018, now U.S. Patent #10,638,535 which is a national stage entry of PCT/CN2018/079561, International Filing Date: 03/20/2018 and claims
foreign priority to PCT/CN2017/077915, filed 03/23/2017 in China.  The preliminary amendment filed 07/07/2020 has been entered and made of record.  Claims 1-20 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
	Specification
3.	The disclosure is objected to because of the following informalities: The status of the related applications USSN#15/774,278 filed 05/07/2018 noted on page 1, para [0001] for the “Cross-reference to related applications” need to be updated.  This application is now U.S. Patent#10,638,535. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.       This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

6.       Claims 1,3-7,9,11-15,17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Charbit et al. (US#9,363,847) in view of Wu et al. (US#2019/0045440).  
Regarding claim 9, the references disclose a system and method for determining configuration of a discontinuous reception (DRX) timer, according to the essential features of the claims.  Charbit et al. (US#9,363,847) discloses a UE  comprising: a processor, and a memory coupled to the processor (see Fig. 7 & Col. 4, lines 9-23: mobile terminal 10), causing the see Figs. 8-9, 15, Col. 14, lines 24-61 & Col. 19, lines 19-46: duration of first DRX cycle is ‘sf5’ or five subframe, is dependent on different predefined uplink and downlink subframe configuration of primary cell and secondary cell/ aggregated cell;  sf5’/duration of timer, corresponds to number of subframe sf0 to sf4, one of aggregated cell-primary and secondary cells- have one downlink subframe ‘D’).  It’s noted that, in LTE release 10 required that common discontinuous reception (DRX) parameters be utilized for each of the primary and secondary cells such that the active time and the DRX pattern would be the same for each of the aggregated cells (Col. 1, lines 34-48).
 However, Charbit does not disclose expressly wherein determining a value indicated by the DRX timer to be a duration of time for the DRX timer based on the time unit.  In the same field of endeavor, Wu et al. (US#2019/0045440) teaches in Fig. 2 a schematic diagram illustrated a two example DRX related timers along a horizontal axis that different ones of the DRX timers measure in terms of time duration, subframe count or in terms of lms time intervals, in which the DRX-related timers are classified into two ore more distinct groups, and when the TTI length changes from lms to something different (for example, to 0.5 ms) then the different rules would be applied for the timers associated with these the different groups. The rules simplify reconfigurations due to TTI length changes by not only reducing overhead but also ensuring that changing TTI length is consistent with, for example, QoS or HARQ operation (para [0013]-[0016] & [0046]-[0050]).  As shown in Fig. 2 is a process flow diagram illustrated various timers related to discontinuous reception (DRX) and TTI length changes (para. [0046]-[0075]).   
Regarding claims 11-12, the reference further teach wherein the time unit of the DRX timer is associated with a hybrid automatic repeat request (HARQ) process in a plurality of HARQ process, wherein the duration of time for the HARQ process is a multiple of the time unit (Charbit et al.: see Figs. 11-13, Col. 17, line 36 – Col. 18, line 9).
Regarding claim 13, the reference further teach wherein the time unit of the DRX timer is associated with a retransmission of a HARQ process in a plurality of HARQ processes (Charbit et al.: see Figs. 8-9, 11-13, Col. 14, lines 24-61 & Col. 17, line 36 Col. 18, line 9).
Regarding claim 14, the reference further teach wherein the DRX timer is one of: a hybrid automatic repeat request (HARQ) round trip time (RTT) timer, a drx-Retransmission Timer,and an ULRetransmissionTimer (Charbit et al. : see Figs. 8-9, 11-13, Col. 14, lines 24-61 & Col. 17, line 36 Col. 18, line 9).
Regarding claim 15, the reference further teach wherein the plurality of different numerologies are associated with a respective plurality of carriers and the time unit of the DRX timer is associated with a carrier in the plurality of carriers (Charbit et al.: Col. 4, lines 33-57; Wu et al.: para [0013]-[0016] & [0024]: different TTI length).

Regarding claims 17, 19, 20, these claims differ from claims Charbit et al.(US#9,363,847) in view of Wu et al. (US#2019/0045440) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 9, 11-15 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Charbit in view of Wu for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for determining configuration of a discontinuous reception (DRX) timer, & easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently  providing for determining configuration of a discontinuous reception (DRX) timer, and would have applied Wu’s novel use for the determining a transmission time interval (TTI) length other than 1ms for communication between a mobile node and a network node into Charbit's teaching  for discontinuous reception via a primary cell and one or more secondary cells that have different time division duplex (TDD) uplink (UL)/downlink (DL) subframe configurations.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Wu’s DRX timer operation for changed TTI length into Charbit's method and apparatus for providing for DRX via cells having different TDD subframe configuration with the motivation being to provide a method and device for determining timer configuration.
Allowable Subject Matter
7.	Claims 2, 8, 10, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein determining the time unit of the DRX timer based on one of the plurality of different numerologies further comprises:
obtaining information of one of a plurality of different scheduling units based on one of the plurality of different numerologies; and determining the time unit of the DRX timer based on the information of one of the plurality of different scheduling units; wherein the plurality of carriers includes a first and second carrier mapping to a first and second frequency spacing respectively, and wherein a first time unit associated with the first carrier is a multiple of a second time unit associated with the second carrier when the second frequency spacing is the multiple of the first frequency spacing, as specifically recited in the claims.  
Double Patenting

9.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
10.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or

harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claim an invention made as a result of activities undertaken with the scope of a join research agreement A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

11.	Claims 1-20 of the present application Serial No. 16/859,734 (hereinafter Application ‘734) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent#10,638,535 (hereinafter ‘535) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  	

With respect to the specific limitations, claims 1-17 of U.S. Patent ’535 are equivalent to the combination of pending claims 1-20 of Application ‘734 for determining configuration of a discontinuous reception (DRX) timer in wireless communications.  Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Bagheri et al. (US#10,609,758) show methods devices and systems for discontinuous reception for a shortened transmission time interval and processing time.

The Lee et al. (US#9,699,829) show method for applying timer for discontinuous reception procedure in wireless communication system and an apparatus therefor.
The Lee et al. (US#9,578,675) show method and apparatus for changing discontinuous reception cycle in wireless communication system.
The Lee et al. (US#9,078,148) discloses operation with various timers in a wireless communication system.
The Ji et al. (US#8,867,448) discloses power efficient adaptive channel state feedback in discontinuous reception scenarios.
The Ji et al. (US#8,879,475) cited adaptive channel state feedback in discontinuous reception scenarios based on connection characteristics.

13.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  


15.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
04/07/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477